OPINION.
FULLER, Justice.
This is an appeal from a revocation of probation. Appellant initially entered a plea of guilty to the offense of burglary of a vehicle in the 120th District Court. A subsequent State’s motion to revoke was assigned by the judge of the 120th District Court to the El Paso Criminal Law Magistrate for hearing and possible sentencing. The magistrate, upon hearing the evidence, revoked probation and sentenced Appellant to seven years’ imprisonment. We affirm.
Appellant’s sole point of error asserts that the hearing, finding and sentence by the El Paso Criminal Law Magistrate violated Tex.Code Crim.Pro.Ann. art. 42.12, secs. 5(a) and (b) (Vernon Supp.1988). The statement of facts reflects an express waiver of any arguable right to have the revocation proceeding heard by the district judge himself and of any objection to the hearing before the magistrate. The present complaint was not preserved for appellate review. Stephenson v. State, 500 S.W.2d 855 (Tex.Crim.App.1973).
*226Furthermore, had the issue been made the subject of a timely objection in the lower court, we would not be disposed to find a jurisdictional violation. Under the El Paso Criminal Law Magistrate system, both the magistrate and his “court” function as surrogates for the district court. Tex.Rev.Civ.Stat.Ann. art. 1918g (Vernon Supp.1988). Jurisdiction of all matters heard by the magistrate is retained by the referring district court. The magistrate acts by presiding for the district judge. The magistrate court maintains no independent docket. Consequently, Sections 5(a) and (b) of Article 42.12 are not implicated in this revocation proceeding. Point of Error No. One is overruled.
The judgment is affirmed.